DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 07/13/2021, in which claims 1-2 are pending and ready for examination. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/05/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim the claim 1 (as outlined below) of U.S. Patent No. 11,092,946. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally, although certain limitations of the claims at issue are not identical, they are not patentably distinct from each other because the language of U.S. Patent No. 11,092,946 anticipates the claims of the instant application, since It is clear that all the elements of the application claim limitations are to be found in the patent claim limitations.  The difference between the application claim limitations  and U.S. Patent No. 11,092,946 claim limitations,  lies in the fact that the patent claims limitations include many more elements and are thus much more specific.  Thus the inventions of claim limitations of the patent are in effect a “species” of the “generic” inventions of the application claim limitations.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim limitations are anticipated by U.S. Patent No. 11,092,946 claim limitations, it is not patentably distinct from claim limitations of the patent.


17374774 Instant Application
US Patent No. 11,092,946
1. A computer system for managing and producing equipment within an operational environment, comprising:  one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: 


generate an organizational database structure that maintains equipment information associated with at least one piece of equipment that is part of an operational environment, 
the organizational database structure including information indicating which of a plurality of packable items are associated with the piece of equipment; 

access the equipment information of the generated organizational database structure to identify one or more physical operational environment factors that affect which pieces of equipment are to be currently produced within the operational environment; 

evaluate the identified physical operational environment factors to determine whether a specified piece of equipment is to be currently produced within the operational environment; 


and upon determining that the specified piece of equipment is to be currently processed within the operational environment, produce and providing the specified piece of equipment to the operational environment. (a piece of a equipment is a broader term encompassing an object such as a container into which items can be packed)

2. The computer system of claim 1, wherein the at least one piece of equipment comprises an item of packaging material. (a container is a material for packing items)
1. A method, implemented at a computer system that includes 
at least one processor, for managing and making containers within an operational environment, the method comprising: 





generating an organizational database structure that maintains equipment information associated with at least one container that is part of the operational environment, 
the organizational database structure including information indicating which of a plurality of packable items are associated with the at least one container; 

accessing the equipment information of the generated organizational database structure to identify one or more physical operational environment factors that affect which containers are to be currently made within the operational environment; 

evaluating the identified physical operational environment factors to determine whether a specified container, selected from the at least one container, is to be currently made within the operational environment; 

upon determining that the specified container is to be currently processed within the operational environment, making and providing the specified container to the operational environment; placing, with a mechanized sorting arm, the specified container on a routable cart according to a determined placement order, wherein the mechanized sorting arm is operated according to the determined placement order, such that the specified container is supplied to a specified optimal position in the operational environment, the specified optimal position comprising a specific position on the routable cart so that the specified container will be filled with items from one or more shelves within a particular location of the operational environment; and wherein: the specified container and a set of subsequent containers are made in an order in which they are placed on the routable cart, the specified container and the set of subsequent containers are placed on the routable cart such that the routable cart is completed on a single particular aisle, and the specified container and the set of subsequent containers are made in an order such that a minimum number of routable carts occupy the single particular aisle at a time.



Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0067104 to Osterout, (hereinafter Osterhout), in view of US Patent Publication No. 2015/0307278 to Wickham et al., (Wickham).


Regarding claim 1, Osterhout teaches a computer system for managing and producing equipment within an operational environment (A system with package optimization, information, and production. A piece of equipment is being broadly interpreted to comprise any object, including but not limited to containers, boxes, packaging items, materials, etc., see Abs., Osterhout), comprising: one or more processors (Processors, see P113, 16, Osterhout); and one or more computer-readable media (Computer readable media, see P113, 16, Osterhout) having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following: 
generate an organizational database structure that maintains equipment information associated with at least one piece of equipment that is part of an operational environment (Database containing information associated with packaging used in an environment, see P29, Osterhout), the organizational database structure including information indicating which of a plurality of packable items are associated with the piece of equipment (Database containing information of products associated with packaging used in an environment, see P29, p56, P51, 36, 48, Osterhout); 
and 
upon determining that the specified piece of equipment is to be currently processed within the operational environment, produce and providing the specified piece of equipment to the operational environment (Producing packaging made based on determination of packaging needed in an environment, see P30, P17, Abs, Osterhout).

Osterhout does not explicitly teach access a structure to identify one or more physical operational environment factors that affect which pieces of equipment are to be currently produced within an operational environment; evaluate the identified physical operational environment factors to determine whether a specified piece of equipment is to be currently produced within the operational environment; 

However, Wickham from the same or similar field of order handling and fulfillment, teaches access a structure to identify one or more physical operational environment factors that affect which pieces of equipment are to be currently produced within an operational environment (Physical environmental factors are identified and their corresponding weighting determines picking of orders for fulfillment in turn affects packaging used as needed, see P67-69, 84, Wickham); evaluate the identified physical operational environment factors to determine whether a specified piece of equipment is to be currently produced within the operational environment (Physical environmental factors are identified with corresponding weighting that affect packaging used, since an evaluation takes place to determine which orders to fulfill with their corresponding items and packaging based on physical factors occurring in an environment, see P67-69, 84, Wickham);.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the order and packaging as described by Wickham and incorporating consideration of physical environmental factors, as taught by Wickham.  
One of ordinary skill in the art would have been motivated to do this modification in order to better ensure that component in the system operates in a coordinated way to provide balanced and controlled order fulfillment that avoids creation of bottlenecks in any area of the process, so as to prioritize all tasks related to assembling a package since an order is time sensitive operation (see P4, Wickham). 


Regarding claim 2, the combination of Osterhout and Wickham teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Osterhout further teaches wherein an at least one piece of equipment comprises an item of packaging material (Box or other packaging material, see P38, Abs, 67, 64, Osterhouse).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pettersson et al., US Patent Publication No. 2014/0135966 teaches datastore with packaging design table information, packaging material table, and machine data table, and a packaging production machine.

Gombert et al., US Patent Publication No. 2009/0287632 teaches a system for selecting package to be used.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117